Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed because the prior art fail to teach a thermal sensor, comprising:
a bandgap circuit, outputting a temperature-dependent voltage;
a dual-phase voltage-to-frequency converter, coupled to the bandgap circuit in a
normal phase to perform a voltage-to-frequency conversion based on the
temperature-dependent voltage, and disconnected from the bandgap
circuit in a coefficient capturing phase to perform the voltage-to-frequency conversion based on a supply voltage; and
a frequency meter, coupled to the dual-phase voltage-to-frequency converter to
calculate a temperature-dependent frequency corresponding to the normal phase of the dual-phase voltage-to-frequency converter and a temperature-independent frequency corresponding to the coefficient capturing phase of the dual-phase voltage-to-frequency converter, wherein the temperature-dependent frequency and the temperature-independent frequency are provided for temperature evaluation with non-ideal coefficient elimination, in combination with the remaining limitations of claims 2-16.

Chuang et al. (U.S. 20140211905) [hereinafter Chuang] discloses a dual-phase voltage-to-frequency converter, temperature dependent and temperature independent signals, elimination of offset (non-ideal coefficient elimination), a frequency signal (meter), a temperature dependent frequency (second frequency). Chuang does not teach a bandgap and that dual-phase voltage-to-frequency converter disconnected from the bandgap circuit in a coefficient capturing phase to perform the voltage-to-frequency conversion based on a supply voltage.
Luria et al. (U.S. 20100164552) [hereinafter Luria] teaches a ratio meter and a bandgap circuit connected to it. Luria does not teach a dual-phase voltage-to-frequency converter disconnected from the bandgap circuit in a coefficient capturing phase to perform the voltage-to-frequency conversion based on a supply voltage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 27, 2022